Title: [Diary entry: 19 October 1786]
From: Washington, George
To: 

[Thursday] 19th. October 1786. Mercury at 46 in the Morning—55 at Noon and 52 at Night. A large white frost this Morning—the air cool, but calm & pleasant afterwards. Rid to my Plantations in the Neck and at Muddy hole & from thence to Colo. McCartys to Dinner where I met Mrs. Washington & Fanny Washington. On our return home found Mr. John Dawson and Mr. Theodk. Lee here. In the Neck my People were sowing Wheat; but the ground was much too wet for it—but it was either to be put in in this condition or put off altogether. The former I chose. The resowing of Rye (directed on Saturday last) had been suspended, & was now put off altogether to see whether the part which appeared so thin would come to any thing—Sowing Rye on the New plowed Wheat stubble and had it harrowed and cross harrowed which put the ground in much finer order than the single harrowing had done the first. This Rye had both the harrowing after it was sowed as the lay land at Dogue run was managed. At Muddy hole the Overseer & two or three of the weak hands (the rest being at Dogue run) were gathering the Wild (or Magity bay) Pea a tedious operatn.